*741OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The defendant, following an extensive on-the-record colloquy between his counsel, the defendant and the Trial Judge regarding the details of the robbery in which the defendant articulated the factual details of the crime charged in the indictment, pleaded guilty to the charge of robbery third degree. He now claims that his plea should be vacated because, as he now belatedly asserts, the elements of the crime were not clearly spelled in the statements made to the court at the time he entered his plea, a claim which he raised for the first time at the Appellate Division. Not having raised the issue by motion to vacate or otherwise in the court of first instance, no error has been preserved for review (People v Primmer, 46 NY2d 1048; People v Adams, 46 NY2d 1047).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.